Title: From Benjamin Franklin to Charles Thomson and Thomas Mifflin, 5 January 1769
From: Franklin, Benjamin
To: Thomson, Charles,Mifflin, Thomas


Gentlemen,
London, Jan 5. 1769
I received yours with two Bills of Exchange enclos’d, for £150 Sterling, with a Catalogue of Books to be procur’d for the Library Company, which I have given Orders for Collecting immediately, and hope they will be ready to send by Budden or the next Ship. I am not acquainted with the Work intitled British Zoology, but shall enquire its Character of some knowing Friends. Be pleased to present my Respects to the Directors, and assure them that I shall have a Pleasure in obeying their Orders. With great Esteem, I am, Gentlemen, Your most obedient humble Servant
B Franklin
Messrs. Thomson and Mifflin.
